DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-20 are pending. Claims 1, 14, and 20 have been amended as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on May 26, 2022

Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 recites “establishing a hard wired logic relationship between the address and scrambling factors based on the data scrambling algorithm” examiner believes it should be “address scrambling algorithm” rather than “data scrambling algorithm” for the address part. The specification recites verbatim of the current limitation of the claim but provides no support on hard wiring the address based on data scrambling algorithm. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 5,844,914) (hereinafter Kim) (published December 1, 1988) in view of Zappa et al. (US 2006/0031726) (hereinafter Zappa) (published February 09, 2006) and The University of Washington CSE 370 Lecture Notes (hereinafter Washington) (published Fall 1999).
Regarding Claim 1 and 14, taking claim 1 as exemplary, Kim discloses a system-in-package (SiP) assembly, comprising: a dynamic memory, the dynamic memory having ports consisting a plurality of communication ports and two voltage ports;
“It is an object of the present invention to solve the problems involved in the prior art, and to provide a semiconductor integrated circuit having a test circuit which can effectively refresh a memory circuit section at a proper time in the testing operation” (Kim Col 3 lines 1-10)

“FIG. 5 shows the structure of a semiconductor integrated circuit having a test circuit according to the present invention. The semiconductor integrated circuit of FIG. 5 is composed of a test circuit section 40 and a memory circuit section 30. The memory circuit section 30 is an embedded dynamic random access memory (DRAM)” (Kim Col 4, lines 60-67; it is inherent that the memories have communication ports and at least two voltage ports to be operation, without two voltage ports there would not be a voltage differential power cannot be delivered, and without communication ports the memory would not be able to operate as a memory)

the logic processor configured to generate test information,
“The test circuit section 40 includes a stage counter 52, a BIST error detecting section 54, a data comparing section 58, a multiplexer (MUX) section 60, an address generating section 64 for generating the addresses for testing memory circuit section 30, a data generating section 56 for generating the test data for testing the memory circuit section” (Kim Col 5 lines 1-6)

scramble the test information based on the scrambling algorithm, and
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

transmit the scrambled test information to the dynamic memory, wherein the test information comprises an address and data, the address comprising a row address,
“The selection of the row and column addresses is controlled by the BIST control section 16. The data generating section 20 generates data to be written in the memory circuit section 30 and generates the output values that are expected for comparison with the data read from memory circuit section 30” (Kim col 1 lines 62-67)

wherein the dynamic memory, the non-volatile memory, and the logic processor are integrated and packaged in a single package,
“It is an object of the present invention to solve the problems involved in the prior art, and to provide a semiconductor integrated circuit having a test circuit which can effectively refresh a memory circuit section at a proper time in the testing operation” (Kim Col 3 lines 1-10)

wherein the logic processor comprises an address pattern generator, a data pattern generator, and a data scrambler connected to the address pattern generator and the data pattern generator,
“A test circuit section coupled to the memory circuit section includes an address counting circuit and an address descrambling circuit adapted to descramble the test address output from the address counting circuit to produce a descrambled test address which is provided as the input address signal to the address scrambling circuit of the memory circuit section such that the test address matches the address of the memory cell array. The test circuit section also has a data generating circuit and a data descrambling circuit adapted to descramble the test data output from the data generating circuit to produce the input data signal to the memory circuit section such that the test data matches the data stored in the memory cell array for a given test address” (Kim Col 3 lines 50-62)

the data scrambler comprising a first programmable logic array and a second programmable logic array, the first programmable logic array connected with the address pattern generator and the second programmable logic array, the second programmable logic array connected with the data pattern generator and the dynamic memory,
“conventional memory circuit section 30 is provided with an address scrambling section 32 for scrambling an input address signal, a data scrambling section 34 for scrambling input data, and a memory cell array 36 for storing the data from the data scrambling section 34 in the address provided from the address scrambling section 32” (Kim Col 6 lines 54-60; see elements 32, 34, 36 in figure 8)

wherein the address pattern generator is configured to generate the address, the data pattern generator is configured to generate the data,
“The test circuit section 40 includes a stage counter 52, a BIST error detecting section 54, a data comparing section 58, a multiplexer (MUX) section 60, an address generating section 64 for generating the addresses for testing memory circuit section 30, a data generating section 56 for generating the test data for testing the memory circuit section” (Kim Col 5 lines 1-6)

a scrambling factor based on the row address, and output the scrambling factor to the second programmable logic array, and the second programmable logic array is configured to generate scrambled data based on the scrambling factor and the data,
“Data scrambling follows a prescribed rule for each given address. The semiconductor memory device scrambles the data in relation to a row address, but not in relation to the column address or the data path” (Kim Col 7 lines 55-60)

wherein the SiP assembly comprises a System-on-Chip (SoC) device, the SoC device comprising the logic processor and the non-volatile memory
“It is an object of the present invention to solve the problems involved in the prior art, and to provide a semiconductor integrated circuit having a test circuit which can effectively refresh a memory circuit section at a proper time in the testing operation” (Kim Col 3 lines 1-10)

wherein the logic processor further comprises a dynamic memory interface connected to the dynamic memory, and the dynamic memory interface is coupled to the scrambled data and has ports matching the communication ports of the dynamic memory and each respectively connected to one of the communication ports of the dynamic memory.
“FIG. 5 shows the structure of a semiconductor integrated circuit having a test circuit according to the present invention. The semiconductor integrated circuit of FIG. 5 is composed of a test circuit section 40 and a memory circuit section 30. The memory circuit section 30 is an embedded dynamic random access memory (DRAM)” (Kim Col 4, lines 60-67; it would be obvious to one of ordinary skill in the art to have an interface between different components and have “matching” ports on them that are connected to be able to communicate between the components)

But does not explicitly state a non-volatile memory configured to store a scrambling algorithm for the dynamic memory, the non-volatile memory having ports consisting a plurality of communication ports and two voltage ports; and a logic processor connected to the dynamic memory and the non-volatile memory, and wherein the first programmable logic array comprises a logic AND plane, a logic OR plane, a plurality of first NAND gates connecting the AND plane and the OR plane, a plurality of second NAND gates connected to the OR plane, and a plurality of inverters connected to the AND plane, and wherein each of the second NAND gates is connected with multiple the first NAND gates based on the scrambling algorithm, the first programmable logic array is configured to receive, from the plurality of inverters, the row address, generate, by the plurality of second NAND gates, wherein the logic processor further comprises a non-volatile memory interface connected to the non-volatile memory, and wherein the non-volatile memory interface has ports matching the communication ports of the non-volatile memory and each respectively connected to one of the communication ports of the non-volatile memory.
Zappa discloses a non-volatile memory configured to store a scrambling algorithm for the dynamic memory, the non-volatile memory having ports consisting a plurality of communication ports and two voltage ports; and
“The programmability of the BIST block is normally related to the possibility of choosing different test algorithms, whose instructions are stored in a nonvolatile memory, (Program memory, for example in a ROM array). According to a preferred embodiment, such a nonvolatile memory further contains permanent information on the characteristics of the different memory arrays and in particular of all the distinct RAM arrays present in the device, such as in terms of their aspect ratio, capacity, size of address and data bus, multiplexing factor, scrambling parameters, and any other useful characteristic of the different arrays, all properly coded” (Zappa [0028] it is inherent that the memories have communication ports and at least two voltage ports to be operation, without two voltage ports there would not be a voltage differential power cannot be delivered, and without communication ports the memory would not be able to operate as a memory)

a logic processor connected to the dynamic memory and the non-volatile memory, and
“The architecture of the BISR machine of the present invention is shown in the functional block diagram of FIG. 1. The core of the BISR machine is the SELF-REPAIR block, that manages the enabling of the single programmable BIST that is used for testing the currently selected memory array RAM, elaborates the redundancy information and transfers them to the correct input ports of the RAM array being tested and repaired, and manages the communication with the nonvolatile memory FLASH that eventually stores the substituted addresses of the RAM” (Zappa [0026])

wherein the logic processor further comprises a non-volatile memory interface connected to the non-volatile memory, and wherein the non-volatile memory interface has ports matching the communication ports of the non-volatile memory and each respectively connected to one of the communication ports of the non-volatile memory.
“The architecture of the BISR machine of the present invention is shown in the functional block diagram of FIG. 1. The core of the BISR machine is the SELF-REPAIR block, that manages the enabling of the single programmable BIST that is used for testing the currently selected memory array RAM, elaborates the redundancy information and transfers them to the correct input ports of the RAM array being tested and repaired, and manages the communication with the nonvolatile memory FLASH that eventually stores the substituted addresses of the RAM” (Zappa [0026] it would be obvious to one of ordinary skill in the art to have an interface between different components and have “matching” ports on them that are connected to be able to communicate between the components)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the non-volatile memory in Zappa with Kim to yield the predictable results of higher efficiency and security due to more algorithm being used for the BIST and stored in the non-volatile memory.
Washington discloses wherein the first programmable logic array comprises a logic AND plane, a logic OR plane, a plurality of first NAND gates connecting the AND plane and the OR plane, a plurality of second NAND gates connected to the OR plane, and a plurality of inverters connected to the AND plane, and wherein each of the second NAND gates is connected with multiple the first NAND gates based on the scrambling algorithm,

    PNG
    media_image1.png
    573
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    758
    media_image2.png
    Greyscale

(Washington slides 4-5; based on the scrambling algorithm the connections between the gates are formed from the programming)

the first programmable logic array is configured to receive, from the plurality of inverters, the row address, generate, by the plurality of second NAND gates,

    PNG
    media_image3.png
    630
    750
    media_image3.png
    Greyscale

(Washington slide 7)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the programmable logic array into the processor architecture of the combination of Kim with Zappa to yield the predictable results of higher system flexibility by permitting the implementation of any function.
Claim 14 has similar limitations to Claim 1 and is rejected for similar reasons.

Regarding Claims 2 and 15, Kim further discloses wherein the scrambling algorithm comprises an address scrambling algorithm, and the logic processor is configured to scramble the address based on the address scrambling algorithm and transmit the scrambled address to the dynamic memory.
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

Regarding Claims 3 and 16, Kim further discloses wherein the logic processor comprises: an address scrambler comprising a programmable logic array connected between the address pattern generator and the dynamic memory, the address scrambler connected to the non-volatile memory and configured to establish a hard wired logic relationship between the address and the scrambled address based on the address scrambling algorithm.
“conventional memory circuit section 30 is provided with an address scrambling section 32 for scrambling an input address signal, a data scrambling section 34 for scrambling input data, and a memory cell array 36 for storing the data from the data scrambling section 34 in the address provided from the address scrambling section 32” (Kim Col 6 lines 54-60; see elements 32, 36, 100, and 104 in figure 8)

Regarding Claims 4 and 17, Kim further discloses wherein the logic processor comprises a dynamic memory interface, through which the programmable logic array forwards the scrambled address to the dynamic memory.
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

Regarding Claims 5 and 18, Kim further discloses wherein the scrambling algorithm comprises a data scrambling algorithm, and the logic processor is configured to scramble the data based on the data scrambling algorithm and transmit the scrambled data to the dynamic memory.
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

Regarding Claim 6, Kim and Zappa further discloses wherein the first programmable logic array connects with the non-volatile memory.
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

“The programmability of the BIST block is normally related to the possibility of choosing different test algorithms, whose instructions are stored in a nonvolatile memory, (Program memory, for example in a ROM array). According to a preferred embodiment, such a nonvolatile memory further contains permanent information on the characteristics of the different memory arrays and in particular of all the distinct RAM arrays present in the device, such as in terms of their aspect ratio, capacity, size of address and data bus, multiplexing factor, scrambling parameters, and any other useful characteristic of the different arrays, all properly coded” (Zappa [0028] the nonvolatile memory would connect to the scrambler in Kim to supply it with different scrambling parameters)

Regarding Claim 7, Kim further discloses wherein the logic processor comprises a dynamic memory interface, through which the second programmable logic array forwards the scrambled data to the dynamic memory.
“Test circuit section 80 is provided with a stage counter 92, a BIST error detecting section 94, a comparing section 98, a multiplexer section 100, an address counting section 104A for sequentially counting the test addresses for testing memory circuits section 30, an address descrambling section 104C for descrambling the test address prior to inputting to the memory circuit section 30, a data generating section 96A for generating test data for memory circuit section 30, a data descrambling section 96B for descrambling the test data before inputting it to memory circuit section 30” (Kim Col 6 line 61 to col 7 line 5)

Regarding Claim 9, Zappa further discloses wherein the logic processor comprises a plurality of non-volatile memory interfaces connected to the non-volatile memory, and the scrambling algorithm is accessed from the non-volatile memory through the plurality of non-volatile memory interfaces to the logic processor.
“The programmability of the BIST block is normally related to the possibility of choosing different test algorithms, whose instructions are stored in a nonvolatile memory, (Program memory, for example in a ROM array). According to a preferred embodiment, such a nonvolatile memory further contains permanent information on the characteristics of the different memory arrays and in particular of all the distinct RAM arrays present in the device, such as in terms of their aspect ratio, capacity, size of address and data bus, multiplexing factor, scrambling parameters, and any other useful characteristic of the different arrays, all properly coded” (Zappa [0028] the nonvolatile memory would connect to the scrambler in Kim to supply it with different scrambling parameters)

Regarding Claim 10, Kim further discloses wherein the logic processor comprises a plurality of dynamic memory interfaces connected to the dynamic memory, and the scrambled test information is forwarded from the logic processor to the dynamic memory through the plurality of dynamic memory interfaces.
“Test circuit section 80 is provided with a stage counter 92, a BIST error detecting section 94, a comparing section 98, a multiplexer section 100, an address counting section 104A for sequentially counting the test addresses for testing memory circuits section 30, an address descrambling section 104C for descrambling the test address prior to inputting to the memory circuit section 30, a data generating section 96A for generating test data for memory circuit section 30, a data descrambling section 96B for descrambling the test data before inputting it to memory circuit section 30” (Kim Col 6 line 61 to col 7 line 5)

Regarding Claim 11, Kim further discloses wherein the non-volatile memory comprises an electrically erasable programmable read-only memory.
“Most of state-of-the-art SoC designs may have as much as 40 to 80 percent of total chip area dedicated to memory arrays, which can be present in one or more of types such as: FLASH, SRAM, ROM, DRAM, according to the complexity of the technology” (Zappa [0005])

Regarding Claim 13, Zappa further discloses wherein the non-volatile memory is further configured to store a second scrambling algorithm for a second dynamic memory, and the second dynamic memory is integrated and packaged in the single package.
“The programmability of the BIST block is normally related to the possibility of choosing different test algorithms, whose instructions are stored in a nonvolatile memory, (Program memory, for example in a ROM array). According to a preferred embodiment, such a nonvolatile memory further contains permanent information on the characteristics of the different memory arrays and in particular of all the distinct RAM arrays present in the device, such as in terms of their aspect ratio, capacity, size of address and data bus, multiplexing factor, scrambling parameters, and any other useful characteristic of the different arrays, all properly coded” (Zappa [0028] Zappa discloses multiple algorithms and it would be obvious to one of ordinary skill in the art to include a second dynamic memory to increase the total size of the memory and use a different scrambling algorithm to increase security)

Regarding Claim 19, Zappa further discloses further comprising: establishing a hard wired logic relationship between the address and scrambling factors based on the data scrambling algorithm; and establishing a hard wired logic relationship among the data, the scrambling factors, and the scrambled data based on the data scrambling algorithm by the second programmable logic array.
“conventional memory circuit section 30 is provided with an address scrambling section 32 for scrambling an input address signal, a data scrambling section 34 for scrambling input data, and a memory cell array 36 for storing the data from the data scrambling section 34 in the address provided from the address scrambling section 32” (Kim Col 6 lines 54-60; see elements 32, 36, 100, and 104 in figure 8)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (published December 1, 1988), Zappa (published February 09, 2006) and Washington (published Fall 1999) as applied to claim 1 above, and further in view of Smith (US 9,432,298) (hereinafter Smith) (published August 30, 2016).
Regarding Claim 12, the combination of Kim, Zappa, and Washington disclosed the Sip assembly of claim 1, but does not explicitly state wherein the dynamic memory comprises a stack of a plurality of dynamic memory chips.
Smith discloses wherein the dynamic memory comprises a stack of a plurality of dynamic memory chips.
“FIG. 20-3 shows a test system for a stacked memory package 300 that comprises a test request (test request 1) sent by the CPU etc to stacked memory package 1” (Smith col 120 lines 34-37)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the stacked memory of Smith with the combination of Kim, Zappa, and Washington to yield the predictable results of increasing memory size without requiring more surface area.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (published December 1, 1988), Zappa (published February 09, 2006) and Washington (published Fall 1999) as applied to claim 14 above, and further in view of Nicolaidis et al. (US 2003/0167431) (hereinafter Nicolaidis) (published September 04, 2003).
Regarding Claim 20, the combination of Kim, Zappa, and Washington disclosed the method of claim 14, Zappa further discloses further comprising: accessing, by the logic processor, a second scrambling algorithm for a dynamic memory stored in the non-volatile memory;
“The programmability of the BIST block is normally related to the possibility of choosing different test algorithms, whose instructions are stored in a nonvolatile memory, (Program memory, for example in a ROM array). According to a preferred embodiment, such a nonvolatile memory further contains permanent information on the characteristics of the different memory arrays and in particular of all the distinct RAM arrays present in the device, such as in terms of their aspect ratio, capacity, size of address and data bus, multiplexing factor, scrambling parameters, and any other useful characteristic of the different arrays, all properly coded” (Zappa [0028] Zappa discloses multiple algorithms and it would be obvious to one of ordinary skill in the art to include a second dynamic memory to increase the total size of the memory and use a different scrambling algorithm to increase security)

Kim further discloses generating, by the logic processor, test information;
“The test circuit section 40 includes a stage counter 52, a BIST error detecting section 54, a data comparing section 58, a multiplexer (MUX) section 60, an address generating section 64 for generating the addresses for testing memory circuit section 30, a data generating section 56 for generating the test data for testing the memory circuit section” (Kim Col 5 lines 1-6)

scrambling, by the logic processor, the test information based on the scrambling algorithm; and
“in order to increase the integrity of the chip, the memory circuit section 30, as shown in FIG. 2, is designed to scramble the EXTERNAL ADDRESS and EXTERNAL DATA input to the memory device through an address scrambler 32 and a data scrambler 34 so that scrambled addresses and data are written into and read out from the memory cell array 36” (Kim Col 2 lines 35-45)

transmitting, by the logic processor, the scrambled test information to the dynamic memory,
“The selection of the row and column addresses is controlled by the BIST control section 16. The data generating section 20 generates data to be written in the memory circuit section 30 and generates the output values that are expected for comparison with the data read from memory circuit section 30” (Kim col 1 lines 62-67)

wherein the dynamic memory is integrated and packaged in the single package.
“It is an object of the present invention to solve the problems involved in the prior art, and to provide a semiconductor integrated circuit having a test circuit which can effectively refresh a memory circuit section at a proper time in the testing operation” (Kim Col 3 lines 1-10)

But does not explicitly state a second algorithm, a second dynamic memory, or second test information. Nicolaidis discloses a second algorithm, a second dynamic memory, and second test information.
“There are two memories in the chip, memory 1 and memory 2, memory 2 being the memory 200 to be tested. The test data are stored in memory 1 during the first phase. During the second phase, we test the memory 2 by reading the data stored in memory 1 and using them as test data for memory 2. This will be done as following: we perform two algorithms in parallel on the two memories. The algorithm performed on memory 2 is the test algorithm. The algorithm performed on memory 1 (the data source algorithm) can be derived from the test algorithm as follows:” (Nicolaidis [0088])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the a second algorithm, a second dynamic memory, and second test information in Nicolaidis with the combination of Kim, Zappa, and Washington to yield the predictable results of improving testing performance to achieve at-speed highly flexible testing of embedded memories.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive.
Applicant Argues:
a)	Applicant respectfully submits that Kim at least fails to disclose that "the dynamic memory having ports consisting a plurality of communication ports and two voltage ports," "the non-volatile memory having ports consisting a plurality of communication ports and two voltage ports," and that "the non-volatile memory interface has ports matching the communication ports of the non-volatile memory ... the dynamic memory interface ... has ports matching the communication ports of the dynamic memory," as recited in claim 1 (emphasis added). Kim merely mentioned that various components of its device (such as the memory cell array, the address scrambler, and the data scrambler shown in FIG. 8) are connected without disclosing further details of the connections, such as the connections of the ports of these components.
With respect to (a), it would be inherent that memories have communication ports and at least two voltage ports to be functional. The two voltage ports is to provide a voltage differential so the memory can have power and usually is a supply voltage and ground. Communication ports are there so the memory maybe operated on, if there is no communication ports it would just be a brick as one cannot be able to access it. Furthermore it would be obvious to one of ordinary skill in the art to have interfaces with matching ports so one can connect and communicate via that port, if the ports do not match, the memory either cannot be connected to or gibberish at best would be communicated essentially making the component useless. Though Kim merely mentions the various components are connected without disclosing further details of the connections, one of ordinary skill in the art would know it to be connected via any generic type of connections for that part and that type of connection would be widely known. Neither the claims or the prior art are claiming special type of connection between the parts.

b)	The features of the dynamic memory interface and the non-volatile memory interface, as those recited in claim 1, are not obvious over the cited references. This application discloses that the limitations of the conventional techniques include "logical addresses provided ... may not match the physical addresses of the memory 110 exactly" and the "built-in diagnostics test pattern ... lacks versatility and compatibility." [0006]-[0007]. The elements of claim 1, such as the elements related to the non-volatile memory interface and the dynamic memory interface, as quoted above, address these limitations by integrating the memories and the processor into a system-in-package (SiP) assembly. Hence, these elements are not obvious over the cited references in that they solved long-existing limitations of conventional techniques and have not be disclosed by any of the cited references.
With respect to (b), the claims mention nothing in regards to how logical addresses and physical addresses are not matching nor how this problem is fixed by integrating into a SiP. A SiP is basically just a shrunk down version of the discrete parts on one package, problems with address translation and the versatility and compatibility of diagnostics test patterns are not resolved just by putting everything together on one package. The problems mentioned may be solved by different aspects of the invention but just integrating into a SiP does not solve the problems. Furthermore just by putting all the parts together on a single package does not add anything extra to the invention and is just an engineering choice. See MPEP 2144.04 sections IV and V.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136      

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136